Judgments, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 7, 1990 and September 11, 1990, convicting defendant, after a jury trial, of robbery in the second degree and sentencing him to a term of 8 years to life, and upon his guilty plea, of two counts of robbery in the second degree, and sentencing him to two concurrent terms of 8 years to life, to run concurrently with the previously imposed sentence, unanimously affirmed.
The People proved beyond a reasonable doubt that defendant forcibly stole property with the aid of another person actually present. The record reveals that defendant committed the robbery in the full view of his companion, who acted as a lookout and was in a position to render immediate assistance to defendant (see, People v Dennis, 146 AD2d 708, affd 75 NY2d 821). Thus, the companion’s presence near the complainant security guard "posed a sufficient threat of additional violence so as to satisfy the aggravating element necessary to raise the offense to second degree robbery” (supra). Defendant’s claim that the prosecutor’s summation remarks were improper is largely unpreserved. In any event, the ADA’s summation remarks were a direct response to defense counsel’s attacks on the complainant’s credibility and fair comment on the improbability of defendant’s version of events (see, People v Morris, 159 AD2d 388, 389, lv denied 76 NY2d 793). Also unpreserved is defendant’s contention that the trial court, as a matter of law, should have charged the jury that the complainant was an interested witness and we decline to review it in the interest of justice. Were we to review we would note that the trial court was not required to give such a charge (People v Wilson, 154 AD2d 566, lv denied 77 NY2d 912). Concur — Milonas, J. P., Ellerin, Kupferman and Kassal, JJ.